Dickson, J.
This is an action for damages by reason of the plaintiff having been bitten by a dog and injured, for which injuries he claims $541.
Defendant demurs to the petition for the reason that it does not state facts sufficient to constitute a cause of action, claiming thereby that under the common law, plaintiff should have stated in his petition that the dog was a vicious dog and that this vieiousness was known to the owner.
Section 4212-2, Section 2, provides:
“Any animal of the dog kind * * * that injuries * * * any person, may be killed by any person at any time at any place, and the owner or owners or harborers * * * of any animal of the dog kind that injuries * * * any person, shall be jointly and severally liable to any person so damaged to the full amount of the injury done.” * * *
Where the common law and the statute conflict the statute governs. There is no requirement under the statutes of Ohio that the dog should have been vicious, or that this viciousness should have been known to the owner.
Demurrer overruled.